Citation Nr: 1120075	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-44 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma.

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel








INTRODUCTION

The Veteran had active service from July 1996 to June 1999 and from January 2000 to February 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2007 and September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran raised informal service connection claims for (1) a sleep disorder; and (2) urticaria, to include as secondary to service-connected allergic rhinitis.  See March 2008 and November 2009 statements.  The Board refers these issues for any appropriate action.

The issue of entitlement to an initial evaluation in excess of 10 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by systolic and diastolic pressures predominantly in the 120s-140s/70s-80s as well as daily medication for control.  
 
2.  At no time during the appeal period has the Veteran's hypertension been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

3.  The Veteran's service-connected allergic rhinitis is not manifested by polyps, a greater than 50 percent obstruction of nasal passage on both sides or a complete obstruction on one side.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hypertension are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial compensable evaluation for allergic rhinitis are not met for any period of time covered by the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected hypertension and allergic rhinitis are worse than initially rated and that he is entitled to a higher initial disability ratings.  The Veteran was originally awarded service connection for hypertension and allergic rhinitis in a rating decision dated September 2007.  The RO evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective February 22, 2007.  The RO evaluated the Veteran's allergic rhinitis as non-compensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522, effective February 22, 2007.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on these claims.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Based upon the guidance of the Court in Fenderson, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not applicable in this case.  

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Factual Background and Analysis

Service treatment records (STRs) associated with the Veteran's periods of active service document his diagnosis of and treatment for allergic rhinitis.  However, there is no indication in the Veteran's STRs that his allergic rhinitis is manifested by polyps, a greater than 50 percent obstruction of nasal passage on both sides or a complete obstruction on one side.  Similarly, the Veteran was diagnosed as having hypertension in service and prescribed medication to control it, but there is no evidence that the hypertension was manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.

The Veteran presented to a VA medical facility in January 2008 for an initial consultation.  He reported a five-year history of allergic rhinitis manifested by watery, burning eyes, sneezing, nasal congestion, and rhinorrhea.  The Veteran obtained some relief from his symptoms with Zyrtec.  His blood pressure was 141/72.  A physical examination was unremarkable.  The impression was allergic rhinitis, among other conditions.  The examiner noted that he would "try to get allegra" because the Veteran's current regimen with Zyrtec was only slightly helpful.  The Veteran was also prescribed flunisolide nasal spray since he was noted to have a "fair" response to nasal steroids in the past.  A follow-up examination performed in February 2008 was essentially unremarkable except for cerumen impaction in the ears.  The Veteran's blood pressure was 129/67.  The impression was allergic rhinitis and hypertension, among other conditions.  Additional blood pressure readings were:  138/75 (March 2008), 129/72 (May 2008), 135/73 (August 2008 and 116/71 (June 2008).  

The Veteran was afforded a VA Compensation and Pension (C&P) sinus examination in August 2009.  He reported subjective complaints of itchy, watery eyes and rhinorrhea as alternating with nasal congestion.  The Veteran obtained some relief from his symptoms with daily Allegra.  The Veteran also reported infrequent pain and pressure in the sinus area, but indicated that these symptoms were not chronic in nature.  At the time of the examination, it was noted that the Veteran was being treated for an acute upper respiratory infection and streptococcal infection of the posterior oropharynx.  He also experienced some pain and pressure in the ears bilaterally as well as some pressure in the sinus area with green nasal discharge.  According to the Veteran, these symptoms were present for the past week and he was on the second day of an antibiotic course at that time.  

A physical examination found the Veteran to be in no acute distress.  The nasal septum was midline and both nares were patent bilaterally.  The nasal mucosa was erythematous and some crusty yellow discharge was noted in both nares.  No evidence of obstruction was found.  The frontal and maxillary sinuses were non-tender to palpation.  Evidence of tonsillar hypertrophy with white exudates was found.  Cerumen was present in the ears bilaterally and the right tympanic membrane was erythematous.  The left tympanic membrane was normal.  The Veteran's neck was soft and supple and the trachea was midline.  X-rays of the Veteran's sinuses showed evidence of a gas fluid level of the left maxillary sinus suspicious for acute sinusitis.  The remaining sinuses appeared clear.  The impression was allergic rhinitis, already service-connected, and acute maxillary sinusitis. 

The Veteran was also afforded a VA C&P hypertension examination in August 2009.  The examiner reviewed the claims file and noted that the Veteran was diagnosed as having hypertension in service.  At the time of the diagnosis, he was asymptomatic and the hypertension was found on routine physical examination.  The Veteran currently took hydrochlorothiazide daily to manage his hypertension.  He denied side-effects from this medication.  The Veteran was alert, oriented, and in no acute distress.  His blood pressures were 148/98, 132/84, and 132/84 respectively.  The impression was hypertension, already service-connected.  

A.  Hypertension 

Effective January 12, 1998, the criteria for evaluating hypertension were amended to include consideration of systolic blood pressure readings.  In this regard, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more.

Explanatory Note (1) further indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Explanatory Note (2) advises the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Diagnostic Code 7101 was again amended in 2006 but this amendment is not applicable here as it simply added another explanatory note which was to be used in the evaluation of cardiovascular disabilities.  Specifically, Explanatory Note (3) directed the rater to evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for hypertension for any period of time covered by the appeal.  Diagnostic Code 7101 makes clear that a 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  None of the objective evidence of record shows that his hypertension is manifested by a systolic blood pressure predominantly 200 or more or a diastolic blood pressure predominantly 110 or more.  Rather, the objective evidence of record shows that the Veteran's systolic and diastolic pressures are predominantly in the 120s-140s/70s-80s.  It is also noted that the Veteran takes daily medication to control his hypertension. 

The Board finds the STRs, VA treatment records, and August 2009 VA C&P examination report to be highly probative evidence on the issue of the initial increased rating claim for hypertension.  The STRs and post-service treatment records include blood pressure readings but they do not show that the Veteran has a predominant systolic blood pressure of 200 or more or a predominant diastolic blood pressure of 110 or more.  The August 2009 VA C&P examination report is also highly probative evidence on the issue of the initial increased rating claim for hypertension because the examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) in reaching these conclusions.

The Board is aware that the Veteran alleged in November 2009 that the August 2009 VA C&P hypertension examination was inadequate because "my readings [allegedly contrary to Diagnostic Code 7101, Note 1] were taken a few minutes apart on the same day."  The Veteran is correct to point out that Explanatory Note (1) indicates that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Explanatory Note (1) and its requirement that blood pressure readings be taken two or more times on at least three different days, however, pertains to the manner in which an initial hypertension diagnosis is made.  There is no requirement as alleged by the Veteran in cases such as his where the diagnosis of hypertension is well-established.  The purpose of the August 2009 VA C&P hypertension examination was not to establish the diagnosis, but rather, to determine the current nature and severity of the already diagnosed hypertension.  Accordingly, the Veteran's reliance on Explanatory Note (1) as a means to call into question the adequacy of the August 2009 VA examination is misplaced.  The August 2009 VA C&P hypertension is not inadequate simply because the blood pressure readings were not taken two or more times on at least three different days. 

The Veteran has also submitted statements in support of the current claim indicating that his service-connected hypertension is worse.  The United States Court of Appeals for Veterans Claims (Court) has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report the symptoms related to hypertension, if any.  Such reports would also be credible.

Here, the most probative evidence as to the level of disability consists of the blood pressure readings contained in the claims folder.  As noted above, at no time during the appeal period has the Veteran's hypertension been manifested by diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more as contemplated by Diagnostic Code 7101 in the Veteran's STRs, post-service treatment records, or the August 2009 VA C&P examination report.  The August 2009 VA C&P examination report, in particular, is highly probative evidence on the issue of the initial increased rating claim for hypertension.  The examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) in reaching these conclusions. 

The Veteran has also indicated that, in his opinion, withholding his prescribed daily medications for hypertension (identified as hydrochlorothiazide) at the time of a VA examination would provide a more accurate picture of his symptoms.  See November 2009 statement.  The Board points out, however, that the Veteran's daily use of prescribed medications for his hypertension was taken into account at the time of the assignment of the initial disability rating.  See September 2007 rating decision.  Daily, continuous use of prescribed medication in the absence of a predominant systolic blood pressure 200 or more or a predominant diastolic blood pressure 110 or more is not sufficient to alone warrant an initial evaluation in excess of 10 percent under Diagnostic Code 7101.
 
Thus, the Board finds that the severity of the Veteran's currently diagnosed hypertension more nearly approximates the criteria for an initial evaluation of 10 percent under the criteria of Diagnostic Code 7101.  An initial evaluation in excess of 10 percent is not warranted for any period of time covered by the appeal, particularly where, as here, the Veteran's predominant systolic blood pressure was not 200 or more, nor was the predominant diastolic blood pressure 110 or more.  Regrettably, therefore, the Veteran is not entitled to an initial evaluation in excess of 10 percent for hypertension under Diagnostic Code 7101 for any period of time covered by the appeal and the claim is denied.  Other diagnostic codes contained in 38 C.F.R. § 4.104 have been considered but are not applicable in the current case as he is not service-connected for these disabilities.  

A.  Allergic Rhinitis

According to 38 C.F.R. § 4.31, in every instance where the Rating Schedule does not provide a non-compensable (zero percent) evaluation for a diagnostic code, a non-compensable rating shall be assigned when the requirements for a compensable evaluation are not met.  Diagnostic Code 6522 assigns a 10 percent evaluation for allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation, the highest schedular evaluation available, is assigned for allergic rhinitis with polyps.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for allergic rhinitis for any period of time covered by the appeal.  As noted above, a 10 percent evaluation under Diagnostic Code 6522 requires allergic rhinitis without polyps but greater than 50 percent obstruction of nasal passage on both sides or a complete obstruction on one side.  A 30 percent evaluation requires allergic rhinitis with polyps.  

The Board acknowledges that the Veteran in this case has consistently reported symptoms of itchy, watery, burning eyes, sneezing, nasal congestion, and rhinorrhea.  See STRs dated August 2004 and September 2005; January and February 2008 VA treatment records; August 2009 VA examination report.  STRs associated with the claims file, however, are negative for polyps and there is no evidence of the kind of nasal obstruction contemplated by Diagnostic Code 6522.  In fact, the Veteran's "seasonal allergies" were considered not disabling even though he took Zyrtec to manage his symptoms.  See September 2005 STRs.  The Board finds these STRs to be credible especially since they were generated contemporaneously to his time in service.  Similarly, post-service treatment records are negative for polyps and there is no evidence of the kind of nasal obstruction contemplated by Diagnostic Code 6522.  

Additionally, the August 2009 VA C&P examiner found no evidence of nasal obstruction nor was evidence of polyps noted.  The Board finds this VA examination report to be highly probative evidence on the issue of the initial increased rating claim for allergic rhinitis because the examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) in reaching these conclusions.

The Veteran has also submitted statements in support of the current claim indicating that his service-connected allergic rhinitis is manifested by constant sneezing, itchy, watery eyes, and severe nasal congestion.  See November 2009 statement.  He has not reported complete nasal obstruction on one side.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan, 451 F.3d at 1336; Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1315.  Here, the Veteran is competent to report the symptoms identified above.  The Board also finds his reports to be credible.  

However, the Veteran is not professionally qualified to identify the presence of nasal polyps, nor is he capable of describing the amount of nasal obstruction, if any, as required by Diagnostic Code 6522.  The Veteran's lay statements regarding the severity of his nasal congestion, therefore, are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).
   
Even if the Veteran was professionally qualified to offer such an opinion and the Board found that opinion to be competent, credible, and probative, the Board further finds that the Veteran's reports in this regard are outweighed by the other more probative medical evidence of record.  As noted above, no evidence of nasal polyps was found and there was no evidence of the kind of nasal obstruction contemplated by Diagnostic Code 6522 in the Veteran's STRs, post-service treatment records, or the August 2009 VA C&P examination report.  The August 2009 VA C&P examination report, in particular, is highly probative evidence on the issue of the initial increased rating claim for allergic rhinitis.  The examiner relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) in reaching these conclusions. 

The Veteran has also indicated that, in his opinion, withholding his prescribed daily medications for allergic rhinitis (identified as flunisolide and fexofenadine) at the time of a VA examination would provide a more accurate picture of his symptoms.  See November 2009 statement.  The Board points out, however, that the Veteran's daily use of prescribed medications for his allergic rhinitis was taken into account at the time of the assignment of the initial disability rating.  See September 2007 rating decision.  Daily, continuous use of prescribed medication in the absence of nasal obstruction and or polyps is not sufficient to alone warrant an initial compensable evaluation under Diagnostic Code 6522.    

In the Board's opinion, therefore, the most probative medical evidence of record includes the Veteran's STRs, his post-service VA treatment records, and the August 2009 VA C&P examination report.  The evidence reflected in these records show that the Veteran's symptoms more nearly approximate the criteria for an initial non-compensable evaluation under Diagnostic Code 6522, particularly where, as here, there is an absence of nasal passage obstruction of sufficient severity and/or polyps.    

The Board has also considered the applicability of other diagnostic code provisions contained in 38 C.F.R. § 4.97.  Given the August 2009 VA examination finding that the Veteran had maxillary sinusitis, Diagnostic Code 6513 is potentially applicable.  According to Diagnostic Code 6513, a non-compensable evaluation is assigned for chronic maxillary sinusitis detected by x-ray only.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation, the highest schedular evaluation available, is assigned for chronic maxillary sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Diagnostic Code 6513 is ultimately not applicable in this case as the Veteran was not diagnosed with or treated for chronic maxillary sinusitis.  On the contrary, the August 2009 VA C&P examiner diagnosed the Veteran as having acute maxillary sinusitis.  By the Veteran's own account, his symptoms were not chronic, but rather had been present for the past week or so.  See August 2009 VA examination report.  Furthermore, there is no indication that the Veteran's symptoms more nearly approximate the criteria for an initial compensable evaluation under Diagnostic Code 6513 for any period of time covered by this appeal.  In this regard, the Veteran does not allege, nor does the record reflect, that he has requisite number of either incapacitating or non-incapacitating episodes (including surgery) with symptoms of sufficient severity as described by Diagnostic Code 6513.  Other diagnostic codes from Diagnostic Codes 6502 to 6521 and 6523 to 6524 have been considered but are also not applicable in the current case as he is not service-connected for these disabilities.  

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected hypertension or allergic rhinitis are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected hypertension and allergic rhinitis are addressed by the relevant criteria as discussed above.  According to the Veteran, his allergic rhinitis is manifested by constant sneezing, itchy, watery eyes, and severe nasal congestion.  These symptoms are contemplated by the non-compensable evaluation.   

In this regard, it is pointed out that the assignment of an initial 10 percent schedular evaluation for hypertension and an initial non-compensable schedular disability rating for allergic rhinitis shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1.  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pertinent evidence of record reflects that the Veteran is currently enrolled as a police academy student and has not alleged that he is unemployable due to his service-connected disabilities.  See VA treatment records dated February and June 2008.  Therefore, entitlement to TDIU is not raised by the evidence of record. 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
 
With regard to the Veteran's initial increased rating claims for hypertension and allergic rhinitis, he is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, the Board finds that additional notice is not required because the Veteran's claim has been substantiated.  See also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded a VA examination in connection with the current claims in August 2009.  The August 2009 VA examiners evaluated the Veteran's hypertension and allergic rhinitis in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and provided an opinion with a supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation in excess of 10 percent for hypertension is denied.

An initial compensable evaluation for allergic rhinitis is denied.


REMAND

The Veteran was initially denied service connection for asthma in a rating decision dated September 2007.  The Veteran was notified of this decision and provided his appellate rights.  He subsequently submitted a timely notice of disagreement in March 2008.  Following the submission of additional evidence, the RO granted service connection for asthma in a September 2009 rating decision.  The Veteran's asthma was evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602, effective February 22, 2007.  The Veteran was notified of this decision and provided his appellate rights.  In November 2009, the Veteran timely submitted a statement in which he expressed disagreement with the initial rating assigned for his service-connected asthma.  

The Court has held that where a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of the evidence described above, the Veteran should be provided an SOC that addresses the issue of entitlement to an initial evaluation in excess of 10 percent for asthma.
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran addressing the issue of entitlement to an initial evaluation in excess of 10 percent for asthma.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


